Citation Nr: 0844030	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1958 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

A bilateral hearing loss disability meeting VA criteria was 
not shown in service, or for many years thereafter, and a 
hearing loss disability shown after service is not related to 
any in-service events, including noise exposure.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed hearing loss due to 
noise exposure in service.  Service connection may be 
established for chronic disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
on a presumptive basis for certain chronic diseases, 
including sensorineural hearing loss, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  
38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Service connection for hearing loss 
may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id., at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

No complaints of hearing loss were noted in the veteran's 
service medical records.  The veteran's separation 
examination in December 1961 included audiometric testing.  
Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to the currently used International Standard 
Organization (ISO) units, as it is presumed they were 
obtained using the ASA standards, unless shown otherwise.  As 
converted, the examination disclosed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
--
20
LEFT
20
20
15
--
5

These findings are not indicative of hearing loss as defined 
by 38 C.F.R. § 3.385.

The veteran's DD Form 214 reveals that his military 
occupational specialty was Auto Maintenance Helper.  

In November 2004, he filed his initial claim for service 
connection for hearing loss.  He states that during service, 
he worked as a mechanic on various types of engines, and then 
as a machinist on the flight line.  He states that after 
awhile, he began to notice failing hearing and ringing in the 
ears.  

A VA examination was conducted in March 2005, which disclosed 
pure tone air conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
60
65
65
LEFT
10
20
55
70
65

The examination report noted that the veteran reported a 
history of military noise exposure as a machinist in the 
motor pool and in the flight line as a mechanic.  He stated 
that he had occupational noise exposure working around heavy 
equipment, and recreational noise exposure as a hunter.  The 
examiner concluded that it was "not likely" that hearing 
loss was related to noise exposure in service.  

Three statements on the veteran's behalf were received in 
July 2005.  The first of these was from his brother, who 
stated that he had noticed that when the veteran returned 
from service, he (the writer) had to speak a little louder, 
and the veteran would often ask him to repeat himself.  The 
second letter was from an individual who had known the 
veteran since he was five years old; he stated that after 
service, he noticed hat the veteran was frequently asking him 
to repeat himself, and this got worse over time.  Finally, 
the veteran's wife, who had met him in July 1963, said that 
she initially thought he was not a very good listener, but 
then realized that he could not hear very well.  She said 
that the veteran told her that he had been around a lot of 
noisy equipment and aircraft in service, and hoped his 
hearing would get better, but, unfortunately, it did not 
improve.  

A layman, such as the veteran, is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he had certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  A layman, however, is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Thus, the veteran, as well as his friends and relatives who 
do not have medical expertise, are competent to report a 
subjective decrease in hearing, but not whether a hearing 
loss disability, as defined in 38 C.F.R. § 3.385, is present.  
The service medical records show that the veteran did not 
have a hearing loss at separation, and the only medical 
evidence addressing whether a hearing loss disability was of 
service onset concluded that it was not likely due to in-
service noise exposure.  For a grant of service connection, 
there must be medical evidence of a nexus between the current 
disability and the in-service disease or injury (in this 
case, noise exposure).  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Significantly, Hensley did not dispense 
with the requirement of a medical nexus between a hearing 
loss shown later and service.  See Hensley, 5 Vet. App. at 
159-160.  

It is pointed out that service connection for tinnitus was 
granted, based on in-service noise exposure.  The Board 
acknowledges that the veteran had noise exposure during 
service.  However, he first filed a claim for service 
connection for hearing loss in 2004, and there is no 
contemporaneous evidence, lay or medical, of the presence of 
hearing loss until many years after service.  The witnesses' 
statements were written based on recollections of events 
which occurred many years earlier.  Moreover, on the VA 
examination, he reported post-service noise exposure, both 
occupational and recreational.  In evaluating the veteran's 
claim, evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as probative evidence.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence 
of any contemporaneous mention, in the medical records or 
otherwise, of the claimed condition for many years after 
service constitutes negative evidence which weighs against 
his current testimony that the condition began in service, 
and persisted after service to the current time.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).  
There is no medical basis on which to attribute the post-
service hearing loss to service.  The same VA examination 
which found tinnitus due to in-service noise exposure also 
concluded that hearing loss was not due to in-service noise 
exposure.  Although the VA examination report lacks a 
rationale, neither the Board nor the veteran possesses the 
necessary medical expertise to challenge the results of this 
medical evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992) (a layman is not competent to offer a diagnosis or 
medical opinion); Jones v. Principi, 16 Vet. App. 219, 225 
(2002) (Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  In the absence of any medical evidence to 
the contrary, there is no basis to question the examination 
conclusion.  

In sum, the evidence shows that hearing loss was not present 
in service; there is no contemporaneous evidence of the 
presence of a hearing loss disability until more than 40 
years after service; and the only competent evidence 
addressing the question of a nexus to service found that it 
was not likely related.  Thus, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  As a result, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in December 2004, prior to the initial 
adjudication of the claim, the RO sent a letter to the 
veteran, at his address of record, notifying him of the 
information necessary to substantiate the claim for service 
connection for hearing loss, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, in his May 2005 notice of disagreement and 
his July 2005 substantive appeal, the veteran said he had not 
received the duty to assist letter.  Unfortunately, the RO 
did not simply remail the document.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet.App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties by properly handling 
claims.  A claimant's statement alone is not the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity.  Id.  Thus, legally, it 
is presumed that the veteran received this notice.  38 C.F.R. 
§ 3.1(q) (Notice means written notice sent to a claimant at 
his latest address of record).   

Assuming, however, that the veteran did not, in fact, receive 
this notice, any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).  Such an error affects the essential fairness of the 
adjudication.  Id.; see Parker v. Brown, 9 Vet. App. 476 
(1996); see also Intercargo Ins. Co. v. United States, 83 
F.3d 391 (Fed.Cir.1996).  Accordingly, if the error does not 
affect the "essential fairness" of the adjudication by 
preventing a claimant's meaningful participation in the 
adjudication of the claim, then it is not prejudicial.  
McDonough, supra; Overton v. Nicholson, 20 Vet. App. 427, 
435-7 (2006). 

In this case, the veteran demonstrated actual knowledge by 
his statement that had he received the notice, he would have 
provided statements from individuals who were aware of the 
problem shortly after service, and his later submission of 
such statements.  The statement of the case contained the 
text of the duty to assist regulation, 38 C.F.R. § 3.159, 
which described competent medical evidence, competent lay 
evidence, and the veteran's and VA's respective obligations 
for obtaining specified different types of evidence.  The 
statement of the case also included the relevant law and a 
discussion of the law as applied to the evidence, thus 
informing the veteran of the necessary element lacking in his 
case.  Additionally, the claim form, filed in November 2004, 
asked the veteran to list all treatment he received for his 
disabilities, including in a military facility, and from 
civilian and VA sources, before, during, and after service.  
Therefore, the Board finds that the veteran received actual 
notice from other sources of the information necessary to 
substantiate the claim for service connection for hearing 
loss, and of his and VA's respective obligations for 
obtaining specified different types of evidence, and he 
demonstrated his actual knowledge of the requirements by 
submitting evidence pertaining to the essential missing 
element, a nexus to service.  Finally, after actual notice 
was established, the RO readjudicated the claim by means of a 
supplemental statement of the case in July 2005.  
Accordingly, the veteran was not prejudiced by any factual 
non-receipt of the duty to assist letter. 

The veteran was not sent notice as to ratings or effective 
dates, but as there is no rating or effective date to be 
assigned as a result of this decision, the failure to provide 
notice of these two elements prior to the initial 
adjudication is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records have been obtained.  He 
has not identified any medical records for the period since 
his discharge from service, or any other potentially relevant 
records.  He underwent a VA examination.  
 
Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
	S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


